Citation Nr: 0712939	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a low back disability, to include lumbosacral strain and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected low 
back disability, to include lumbosacral strain and 
degenerative disc disease of the lumbar spine.  The veteran 
and his service representative were notified of this decision 
in August 2003.  He disagreed with this decision in September 
2003 and perfected a timely appeal in November 2004.

In a January 2004 rating decision, the RO granted the 
veteran's claims for service connection for bilateral hearing 
loss, evaluating it as 30 percent disabling effective 
October 14, 2003 (the date that VA received the veteran's 
claim), and for tinnitus, evaluating it as 10 percent 
disabling effective October 14, 2003.  The 10 percent rating 
for tinnitus is the maximum schedular evaluation allowed 
under the applicable criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 6260.  See also Smith v. Nicholson, 19 Vet. 
App. 63 (2005), rev'd., 451 F.3d 1344 (Fed. Cir. 2006), cert. 
denied, __ U.S. __, 75 U.S.L.W. 3122 (Jan. 22, 2007) (holding 
that VA properly interpreted its regulations as permitting 
only one 10 percent evaluation for service-connected 
tinnitus).  The veteran and his service representative were 
notified of the January 2004 rating decision in February 
2004.  Since the veteran has not disagreed with the ratings 
or effective date assigned for his bilateral hearing loss or 
tinnitus, issues pertaining to bilateral hearing loss and 
tinnitus are no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In statements on his September 2003 notice of disagreement 
and his November 2004 substantive appeal, the veteran 
disputed the findings of his most recent VA orthopedic 
examination and contended, in essence, that his service-
connected low back disability had worsened since that 
examination.  A review of the veteran's claims file shows 
that his most recent VA orthopedic examination occurred in 
July 2003.  A review of the July 2003 VA orthopedic 
examination report shows that the veteran's claims file was 
not provided for review by the VA examiner prior to that 
examination.  Given the length of time since the veteran's 
most recent VA  examination and his subsequent statements 
that his service-connected low back disability has worsened 
since that evaluation, the Board finds that a more current 
and thorough examination is warranted to determine the 
current severity of the service-connected low back 
disability, to include lumbosacral strain and degenerative 
disc disease.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006); Caffrey v. 
Brown, 6 Vet. App. 377, 383-4 (1994).  The examination must 
include range of motion studies of the thoracolumbar spine 
and an opinion as to whether the veteran has any additional 
limitation of motion due to any of the factors noted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. 
§§ 4.40, 4.45 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection.  However, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.




Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his service 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for a low back disability, to 
include lumbosacral strain and 
degenerative disc disease of the lumbar 
spine since his separation from service.  
Obtain outstanding VA treatment records 
that have not already been associated with 
the claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Schedule the veteran for an orthopedic 
examination to determine the current 
severity of his service-connected low back 
disability, to include lumbosacral strain 
and degenerative disc disease of the 
lumbar spine.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims file 
was reviewed.  

The examination must include complete 
range of motion studies of the 
thoracolumbar spine and the examiner is 
requested to report whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran has any 
additional limitation of motion of the 
lumbar spine due to pain or flare-ups of 
pain, supported by objective findings, and 
whether there is any such additional 
limitation of motion due to excess 
weakness, fatigability, incoordination, or 
any other relevant symptoms or signs 
attributable to the veteran's lumbosacral 
spine or degenerative disc disease of the 
lumbar spine.  Any additional limitation 
of motion should be reported in degrees. 

The examiner is also requested to note any 
history of incapacitating episodes of low 
back symptoms necessitating bedrest 
prescribed by a physician.  The duration 
and frequency of such episodes, if any, 
should be noted.

Any other indicated studies and tests 
should be performed.

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim of entitlement 
to a rating in excess of 10 percent for a 
low back disability, to include 
lumbosacral strain and degenerative disc 
disease of the lumbar spine.  If the claim 
remains denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

